                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

                                        )

Berkshire Place Associates, LP and      )
Berkshire Place, Ltd.,
                                        )
     Plaintiffs,
                                        )

                                        )
                                                C.A. No. 1:19-cv-432-MSM-LDA
     v.
                                        )

                                        )
MDG Real Estate Global Limited,
                                        )
MDG Real Estate Global, LLC, and
Riverside Abstract, LLC,                )

     Defendants.



                         MEMORANDUM AND ORDER

MaryS. McElroy, United States District Judge.

      Before the Court is Defendants' Motion to Dismiss or, in the Alternative, to

Stay. For the following reasons, Defendants' motion to stay is granted pending venue

determination by the Eastern District of New York.

BACKGROUND

      The following facts come from the Complaint and the memoranda submitted

by the parties in support of and in opposition to the Defendants' Motion. Berkshire

Place Associates, LP and Berkshire Place, Ltd. (together "Berkshire") entered into a

Purchase and Sales Agreement to sell a nursing home facility located in Providence,

Rhode Island to MDG Real Estate Global Limited and MDG Real Estate Global, LLC

                                            1
(together "MDG"). Berkshire solicited offers and MDG made the highest bid, offering

$28 million. In conjunction with signing the purchase agreement, MDG deposited

$1.4 million with an escrow agent. According to the contract terms, Berkshire would

be entitled to the deposit amount in the event MDG materially breached the purchase

agreement. At some point, relations between the parties broke down. Pursuant to

the agreement, the parties waived their rights to a jury trial in favor of binding

arbitration, governed by Rhode Island state law, to resolve any contract disputes.

Following a three-day hearing in Boston, Massachusetts, a three-member arbitration

panel found for Berkshire, awarding Berkshire the $1.4 million deposit held by

MDG's escrow agent. On June 26, 2019, the American Arbitration Association panel

issued its award decision.

      The arbitration award has brought the parties before courts in both the District

of Rhode Island and the Eastern District of New York. On July 3, 2019, MDG filed a

summons and notice iri the New York Supreme Court seeking to vacate the award.

On July 9, 2019, Berkshire filed an action in Rhode Island Superior Court seeking

award confirmation. It is unclear from the record whether Berkshire has ever been

properly served in the New York state action, but Berkshire filed for removal to the

Eastern District of New York on August 6, 2019. MDG similarly removed the Rhode

Island state action to this Court on August 14, 2019.

      Berkshire re·filed its Motion to Confirm Arbitration Award in this Court on

August 28, 2019.    In response, MDG filed an objection to Berkshire's Motion to

Confirm and included as an exhibit MDG's Motion to Dismiss or, in the Alternative,



                                          2
to Stay previously pending in Rhode Island Superior Court. MDG did notre-file that

motion in this Court after removal, but the Motion and memorandum were included

with the electronic transmittal of the state court documents.    In addition to the

competing lawsuits, MDG's initiation of the New York state action further

complicates this case.   In its opposition to MDG's Motion to Dismiss, Berkshire

asserts that MDG's filings in New York were insufficient to commence an action

against Berkshire.

DISCUSSION

      As a preliminary matter, the Court will, notwithstanding the procedural

objection by Berkshire, address MDG's Motion to Dismiss or, in the Alternative, to

Stay. As Berkshire points out, MDG's Motion to Dismiss was not refiled as required

by the Case Opening Notice and Notice of Removal from State Court issued in this

case. (ECF No.4.) However, MDG's Motion has been transferred by electronic record

and Berkshire has responded by providing this Court with its Objection to

Defendants' Motion to Dismiss the Complaint. The Court will not require MDG to

duplicate the filing but instead will consider the Motion to Dismiss or, in the

Alternative, to Stay as well as Berkshire's objections to it.

      With competing lawsuits pending in two federal courts, the question of

whether to stay or dismiss a proceeding in one forum is informed both by principles

of federal comity and accepted rules of venue selection.

       When two cases, each involving the same parties and issues, are pending

before two separate federal courts, the question of proper venue must be resolved to



                                            3
avoid "conflicting judicial resolutions" and "duplication of judicial efforts."

Na1Tagansett Elec. Co. v. 1i:ansCanada Powe1· Mktg. Ltd., No. C.A. 005-2345, 2005

WL 817 4772, *3 (D.R.I. October 5, 2005) (citing Gemco Latinoame1i.ca, Inc. v. Seiko

Time C01p., 623 F. Supp. 912, 916 (D.P.R. 1985). "The 'first-filed rule' is an equitable

doctrine of venue selection followed universally: '[w]here identical actions are

proceeding concurrently in two federal courts . . . the first filed action is generally

preferred in a choice-of-venue decision." Feinstein v. Bl'own, 304 F. Supp.2d 279, 280-

81 (D.R.I. 2004) (quoting Cianbl'o C01p. v. CwTan·Lavoie, Inc., 814 F.2d 7, 11 (1st Cir.

1987)).

       It is true that the "first-filed" presumption strongly favors "a plaintiffs choice

of venue in the first-filed action." Id. at 283. However, the presumption may be

overcome where the "balance of convenience" weighs in favor of the second -filed action

or where there are "special circumstances." Id. (citing S. W Indus., Inc. v. Aetna Cas.

& Sw·. Co., 653 F. Supp. 631, 634 (D.R.I. 1987)). In a case where a party has "race[d]

to the courthouse" to file what is called "an anticipatory suit," the presumption may

be overcome, and the second-filed suit can move forward instead of the first due to

the so-called "special circumstances" involved. Id. (citing Cianbl'o C01p., 814 F.2d at

11).

          Alternatively, when balancing conveniences to determine proper venue, courts

consider the following six factors: "(1) the plaintiffs choice of forum; (2) the

convenience of the parties; (3) the convenience of witnesses and location of documents;

(4) any connection between the forum and the issues; (5) the law to be applied; and



                                            4
(6) the state or public interest at stake." Id. (citing The Holmes Group, Inc. v.

Hamilton Beach/Proctol' Silex, Inc., 249 F. Supp. 2d 12, 17 (D.Mass. 2002).

          In this case, the "first-filed" presumption that would appear to favor MDG's

July 3, 2019 filings in New York is challenged by Berkshire on the basis that MDG's

initial filings in New York were procedurally defective and failed to commence an

action.

          Berkshire argues in its opposition memorandum that because the New York

state filings "were procedurally deficient" the New York state action was not filed

first. (ECF No. 11·2.) According to MDG, "[t]he New York Action was commenced by

way of summons with notice, dated and filed on July 3, 2019" and "a complaint was

filed in the NY Action on August 5, 2019." (ECF No. 10·1.) Berkshire maintains

MDG's Summons and Notice failed to initiate any action in New York on July 3, 2019

and argues that suits involving arbitration awards are considered "special

proceedings" and require a petition to commence. (ECF No. 11·2.)            Due to the

improper filing, Berkshire says the New York suit did not actually commence until

MDG filed the Complaint on August 5, 2019. Id. Ifthat is true, Berkshire urges, then

the case before this Court should proceed and MDG's Motion should be denied. Id.

          Pursuant to N.Y. C.P.L.R. § 7502, "A special proceeding shall be used to bring

before a court the first application arising out of an arbitrable controversy which is

not made by motion in a pending action." N.Y. C.P.L.R. § 7502 (McKinney 2005).

Special proceedings, in turn, are "commenced by filing a petition." N.Y. C.P .L.R. § 304

(McKinney 2008).       Berkshire argues that MDG failed to commence the first action



                                             5
because it did not file a petition as required by the rule. Refusing to recognize that

July 3, 2019 filing as effective would therefore render Berkshire's Complaint the first-

filed action in Rhode Island and give it precedence. Alternately, Berkshire argues

MDG and Berkshire filed "contemporaneous" actions in New York and Rhode Island

but that the principles of fo1·um nonconveniens point to Rhode Island as the

appropriate forum. (ECF No. 11-2.)

      MDG, on the other hand, offers the July 3, 2019 filing date and copy of the

Summons with Notice as proof that it filed first. According to MDG, there is no need

to deviate from the first-filed presumption and the New York suit should proceed

without duplication in Rhode Island. (ECF No. 10-1.) MDG also asserts a "nexus"

between the disputed arbitration award and the State of New York, pointing to the

escrow funds held by a New York entity and MDG's business in that state. Id.

Finally, MDG outlines its case for vacating the arbitration award and suggests there

are "equitable" reasons for the case to proceed in New York but does not elaborate

beyond claiming the "Award misapplied the plain contractual language of the

Agreement" and calling the award "arbitrary and capricious." Id.

      While venue determinations are discretionary, there is an understanding

recognized and adhered to by federal courts "that the district court hearing the first-

filed action should determine whether special circumstances [or the balance of

convenience] dictate that the first action be dismissed in favor of a later-filed action."

Na1Tagansett Elec. Co., 2005 WL 8174772 at *3 (quoting Gemco, 623 F. Supp. at 916).

In Na1Tagansett Elec. Co., where the filing in Rhode Island had been subsequent to



                                            6
that in Massachusetts, this Court concluded "that the Massachusetts court should

have the opportunity to determine the applicability of the first-filed rule" and

deferred the question to the District of Massachusetts. I d.

        That convention militates in favor of the District of Rhode Island deferring to

the Eastern District of New York to reach a conclusion based on the balance of

convenience or special circumstances, or even the sufficiency of the New York state

filings with respect to a venue determination in this case.    The "court in which the

first-filed case was brought" decides whether to apply the first-filed rule or not. C1·uz

v. Hal'tf01·d Cas. Ins. Co., No. C.A.: 005-38S, 2005 WL 1231965, *4 (D.R.I. May 20,

2005) (quoting Ontel P1·oducts Inc. v. Pl'oject Stl'ategies C01p., 899 F.Supp. 1144, 1150

n.9 (S.D.N.Y. 1995)). Because MDG filed a notice and summons in New York state

court on July 3, 2019, six days before Berkshire filed its complaint in Rhode Island,

it is the Eastern District of New York, to which the New York action was removed,

that should determine the appropriate venue rule, or exception(s), applicable in this

case.   This is particularly appropriate because New York law may control the legal

effect ofMDG's July 3rd filing in the New York Supreme Court.

CONCLUSION

        For the foregoing reasons, MDG's Motion to Dismiss or, in the Alternative, to

Stay is GRANTED to the extent that this case will be stayed pending adjudication in

MDG Real Estate Global Limited v. Be1-kshil'e Place Associates, C.A. No. 19-cv·

04532-ENV-PK (E.D.N.Y.). The clerk is directed to transmit a copy of this Order to




                                            7
the Judge presiding over the case in the Eastern District of New York.




      l_
Mary S. McElroy
United States District Judge
1131/2020




                                         8
